Citation Nr: 0114196	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  95-33 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from February 1955 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The Board issued a decision on this claim in March 1999.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2000 Order, 
the Court, pursuant to a joint motion of the parties, vacated 
the portion of the March 1999 Board decision with respect to 
the alleged back injury.  The Court remanded the matter to 
the Board for consideration of issues addressed in the joint 
motion.    

The Board notes that in February 2001, in response to a Board 
letter, and in April 2001 the veteran sent written statements 
and additional evidence in support of his claim.  The veteran 
did not waive local consideration of this evidence.  However, 
review of the evidence reveals that the evidence is either 
duplicative of evidence previously submitted or is not 
pertinent to the veteran's claim.  Therefore, the Board need 
not refer the case to the RO for consideration of that 
evidence and preparation of a supplemental statement of the 
case.  See 38 C.F.R. § 20.1304(c) (2000).  


FINDINGS OF FACT

1.  In an April 1968 decision on appeal, the Board denied the 
veteran's claim for service connection for residuals of a 
back injury.  In a March 1990 decision, the Board found no 
new and material evidence to reopen the claim.  The veteran 
did not appeal the March 1990 Board decision. 

2.  Although most of the evidence received since the March 
1990 Board decision is duplicative or cumulative of evidence 
previously of record, or does not bear directly and 
substantially on the matter at hand, some evidence is new and 
so significant that it must be considered with all the 
evidence of record to reach a fair adjudication of the 
veteran's claim.    


CONCLUSIONS OF LAW

1.  The Board's March 1990 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2000).

2.  New and material evidence has been received since the 
March 1990 Board decision to reopen the claim for service 
connection for residuals of a back injury.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally sought service connection for 
residuals of a back injury in October 1967.  The RO denied 
his claim in a November 1967 rating decision.  On appeal, the 
Board also denied the veteran's claim in an April 1968 
decision.  The veteran later attempted to reopen the claim.  
In a September 1988 rating action, the RO found no new and 
material evidence to reopen.  On appeal, in a March 1990 
decision, the Board also found no new and material evidence 
had been received to reopen the claim for service connection 
for residuals of a back injury.  The veteran did not appeal 
that Board decision.  Therefore, the Board's March 1990 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the March 1990 Board 
decision includes the veteran's service medical records and 
copies, multiple copies of a service record dated in 
September 1955, private medical records dated from May 1987 
to June 1987, copies of a statement from E. Josephine Greene, 
M.D., dated in December 1987, various written statements from 
the veteran dated from December 1967 to March 1989, and a 
transcript of the veteran's Board hearing in February 1990.  
In the March 1990 decision, the Board found no new and 
material evidence had been received since the April 1968 
Board decision.  It found that back complaints in service 
were acute and transitory, that there was no evidence of 
chronic back disorder or back injury in service, that the 
chronic disorder diagnosed as lumbar disc disease was 
manifest many years after service.

Evidence received since the March 1990 Board decision 
consists of multiple copies of the veteran's November 1994 
claim, multiple copies of a November 1994 letter from the 
veteran to the Army Reserve Personnel Center (ARPERCEN), 
multiple copies of a November 1994 response from ARPERCEN, 
multiple copies of the veteran's DD 214, multiple copies of 
the veteran's state birth certificate card, multiple copies 
of a May 1995 veteran statement, color photographs of the 
veteran, statements in the veteran's October 1995 substantive 
appeal,  a copy of the December 1987 letter from Dr. Greene, 
records from Greater Southeast Community Hospital dated in 
June 1995, a September 1995 statement from C. H. Emich, M.D., 
two copies of a September 1995 statement from P. D. Pulaski, 
M.D., a record dated in September 1995 from R. D. Muawwad, 
M.D., medical records dated from April 1993 to May 1994 and 
an undated statement from W. E. Lightfoote, M.D., a January 
1990 statement from G. W. Gargour, M.D., June 1995 report 
from V. Oshodl, O.D., a March 1996 statement from C. Kramer, 
LCSWC, a March 1996 report from P. Wendelis, an April 1996 
report from H. D. Bell, M.D., multiple copies of a March 1996 
statement from the veteran's spouse, multiple copies of an 
April 1996 statement from the veteran, a June 1996 letter to 
the veteran from the Office of Personnel Management (OPM), 
the transcript of the veteran's November 1996 personal 
hearing, a copy of a November 1996 veteran statement read 
during the hearing, an April 1997 statement from the veteran, 
another April 1997 veteran statement with a packet of 
evidence and additional copies received in August 1997, the 
report of the November 1997 VA examination, a November 1997 
veteran statement, a transcript of testimony from the veteran 
and his spouse during a December 1998 Board hearing and 
associated evidence, a February 2001 statement with 
associated evidence, and copies of various RO rating 
decisions and letters to the veteran.  

Careful review of the voluminous evidence received from the 
veteran since the March 1990 Board decision reveals that most 
of the evidence is not new and material within the meaning of 
38 C.F.R. § 3.156(a).  Specifically, the veteran's discharge 
document, copies of service documents, copies of the letter 
from Dr. Greene, and copies of service medical records are 
all duplicates of evidence previously of record.  The 
veteran's written and oral allegations of incurring of a back 
injury in service are generally cumulative of his previous 
written statements and testimony.  Finally, the 
certifications, letters of reference, work-related documents, 
and much of the private medical evidence submitted by the 
veteran has no bearing on the matter at hand.  

However, the Board does find that there is new and material 
evidence to reopen the veteran's claim.  During his December 
1998 Board hearing, the veteran alleged having chronic upper 
and lower back problems associated with stab wounds to the 
back and a fall on the back, respectively, incurred in 
service.  With respect to the upper back, the neurologic 
consultation report from Dr. Pulaski dated in September 1995 
shows that the veteran reported being stabbed in the back in 
service with resultant chronic pain in that area.  
Examination confirmed the presence of scars.  Similarly, the 
veteran's statements in his October 1995 substantive appeal 
indicate complaints of chronic symptoms related to the stab 
wounds.  In addition color photographs submitted by the 
veteran reflect two large scars in the upper back area.  This 
evidence, not of record at the time of the March 1990 Board 
decision, supports the veteran's claim that he has chronic 
residuals of an upper back injury in service.  

With respect to the lower back claim, during the November 
1997 VA examination, the veteran indicated that he injured 
his back in a fall while boxing during service.  He had more 
pain following a car accident in 1981.  Records from Dr. 
Lightfoote reflect treatment for severe degenerative disc 
disease of the lumbar spine.  Notes indicated that the 
disorder directly resulted from lumbar spine injury incurred 
in a motor vehicle accident in 1980.  Such information is 
also reflected in the September 1995 consultation report from 
Dr. Pulaski.  Such evidence was not of record in March 1990 
and is clearly significant to the veteran's back injury 
claim.  Accordingly, the Board finds that there is new and 
material evidence to reopen the claim for service connection 
for residuals of a back injury.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.         


ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of a back injury is 
reopened.  To that extent, the appeal is allowed.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for residuals of a back injury.  
Therefore, the claim must be reviewed based on all the 
evidence of record.  However, before proceeding to adjudicate 
the claim on the merits, the Board finds that additional 
action is required 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in disability compensation claims, the new law 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A). 

Generally, under the VCAA, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, of any information needed to 
substantiate the claim, including any medical or lay evidence 
not already submitted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103(a)).
 
Under the new law, the duty to assist generally requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

The Board finds that a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

During the February 1990 Board hearing, the veteran's 
representative specifically alleged that some of the 
veteran's service medical records were missing.  He indicated 
that there was a large gap in the service medical records 
during the time in which the veteran was boxing, when it 
would perhaps be reasonable to assume that medical treatment 
would be necessary.  Review of the service medical records in 
the claims folder indeed reveals a complete lack of records 
of treatment from September 1955 to July 1956, roughly the 
time period in which the veteran was transferred to serve on 
a boxing team.  In addition, as recently as the December 1998 
Board hearing, the veteran has asserted that he received 
treatment for the stab wounds at the Washington Navy Yard in 
August 1955 and that the records of that treatment have never 
been secured.  Considering this information in the context of 
the VCAA, the Board finds that a remand is necessary to 
investigate into the possible existence of additional service 
medical records.  

In addition, the Board notes that private medical records 
report that the veteran suffered a spinal injury in a motor 
vehicle accident in 1980.  However, records of 
contemporaneous treatment are not associated with the claims 
folder.  Such records may provide assistance in determining 
whether any back disorder existed prior to the accident.  
Under the VCAA, the RO should notify the veteran that such 
records might be beneficial to his claim.  If the veteran 
requests the RO's assistance, attempts to secure the records 
must comply with applicable VCAA provisions.   

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
to secure the veteran's complete service 
medical records, specifically any records 
of treatment dated from September 1955 to 
July 1956, as well as records of treatment 
for stab wounds in August 1955 at the 
Washington Navy Yards.  The RO's efforts 
to secure the veteran's service medical 
records must proceed as provided by law. 

2.  The RO should also inform the veteran 
that treatment records associated with 
1980 motor vehicle accident might provide 
evidence beneficial to his claim.  The RO 
should advise the veteran that, if he 
wishes to have that medical evidence 
considered for his claim, he should submit 
those records or complete a release of 
medical information so that the RO may 
obtain them.  Attempts by the RO to secure 
any such medical records must be 
accomplished as provided by law.     

3.  The RO must generally review the 
claims file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  The RO should then readjudicate the 
veteran's claim for service connection for 
residuals of a back injury.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



